Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 18, 2021

                                    No. 04-21-00280-CV

                       IN THE INTEREST OF M.U.C.O., A CHILD

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-11725
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
       Appellant’s second motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before November 29, 2021; however, no further extensions will be
granted absent extenuating circumstances.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court